Citation Nr: 0529866	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  96-51 787	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a kidney disorder, 
to include whether service connection has been granted for a 
kidney disorder.  

2.  Entitlement to an increased rating for a depressive mood 
disorder, currently evaluated as 30 percent disabling.  

3.  Entitlement to an increased rating for chronic cystitis, 
currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 10 percent disabling prior to April 10, 
2002; as 30 percent disabling from April 10, 2002; and as 20 
percent disabling since May 3, 2005.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active military service from January 1954 to 
December 1955.  His DD Form 214 indicates he received the 
Occupation of Germany Medal, but there is no indication he 
engaged in combat against enemy forces.

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  

The procedural history of this case has been complicated by 
the fact that for a period of time the two volumes of the 
veteran's claim files were lost during portions of 2004 and 
2005.  

The veteran had appealed a rating action that had assigned a 
10 percent rating for tinnitus.  He claimed entitlement to a 
separate 10 percent rating for each ear.  In August 2004, 
however, he withdrew that claim.  So it is no longer before 
the Board.  38 C.F.R. § 20.204 (2005).  

The Board will decide the claim for an increased rating for 
bilateral hearing loss.  Whereas, unfortunately, the Board 
must remand the remaining claims for further development and 
consideration.  The remand directives will be handled by the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.




FINDINGS OF FACT

1.  Prior to April 10, 2002, the veteran had no more than 
level IV hearing acuity in the left ear and level III hearing 
acuity in the right ear.  

2.  From April 10, 2002, to May 2, 2005, the veteran had no 
worse that level VII hearing acuity in the left ear and level 
VI in the right ear. 

3.  Since May 3, 2005, the veteran has had level IV hearing 
acuity in the left ear and leve VI hearing acuity in the 
right ear.  


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 10 
percent for bilateral hearing loss prior to April 10, 2002.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.85, 4.86, Tables VI, VIA, VII, Diagnostic Code 6100; prior 
to and since June 10, 1999.  

2.  The criteria are not met for a rating higher than 30 
percent for bilateral hearing loss from April 10, 2002, to 
May 2, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.85, 4.86, Tables VI, VIA, VII, Diagnostic 
Code 6100; prior to and since June 10, 1999.  

3.  The criteria are not met for a rating higher than 20 
percent for bilateral hearing loss since May 3, 2005.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.85, 4.86, Tables VI, VIA, VII, Diagnostic Code 6100; prior 
to and since June 10, 1999.  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case (SOC) may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
However, in Mayfield it was held that, even if there was an 
error in the timing of the VCAA notice, i.e., it did not 
precede the initial RO adjudication, it could be cured by 
affording the claimant a meaningful opportunity to 
participate in VA's claim processing such that the essential 
fairness of the adjudication was unaffected.  Such is the 
case here.  Specifically, the veteran was provided the 
appropriate VCAA letter as to his claim for an increased 
rating for the bilateral hearing loss in August 2003.  

The veteran underwent VA audiological evaluations in 1999, 
2001, 2002, 2003, 2004, and 2005 to determine the severity of 
his bilateral hearing loss - which is the determinative 
issue insofar as this particular claim.

In a June 2005 Statement in Support of Claim, VA Form 21-
4138, the veteran requested that additional records be 
obtained in support of his claims from the Northport VA 
Medical Center (VAMC).  But the records he mentioned 
apparently concern the other conditions being appealed, which 
have no bearing on the rating for his bilateral hearing loss.  
That is to say, there was no suggestion that these records 
would include, for example, reports of VA audiological 
evaluations.  And since they are irrelevant to his claim for 
a higher rating for his hearing loss, they need not be 
obtained in connection with this claim.  Also, the rating 
assigned for bilateral hearing loss is based on a 
"mechanical," meaning nondiscretionary, application of the 
schedular rating criteria to the results of audiometric 
testing.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  Further, although offered, 
the veteran declined his opportunity for a hearing to provide 
oral testimony in support of his claim.  38 C.F.R. 
§ 20.700(a).

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the appeal at 
this juncture without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record has 
been fully developed, and it is difficult to discern what 
additional guidance VA could provide to the veteran regarding 
what further evidence he should submit to substantiate 
his claim.  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 
2004).  



Method of Determining the Ratings for Disabilities, 
Including Bilateral Hearing Loss

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10, which require review of the 
entire history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria, but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21.  The 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating; 
otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 
2 Vet. App. 625, 628 (1992)).  The present disability level 
is the primary concern and past medical reports do not take 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).   

The Board notes that VA issued new regulations for evaluating 
diseases of the ears and other sense organs, including 
hearing loss, effective June 10, 1999.  See 64 Fed. Reg. 
25,202 through 25,210 (May 11, 1999).  The new regulations 
are codified at 38 C.F.R. §§ 4.85-4.87a (2004).  Where the 
applicable law or regulations change while a case is pending, 
the version most favorable to the claimant generally applies, 
absent congressional intent to the contrary.  But there is no 
authority for applying the revised criteria prior to their 
effective date, absent an express provision for this.  See 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003).



Here, the September 1999 Statement of the Case (SOC) 
indicates the veteran filed his claim in November 1997, so 
prior to the effective date of the new criteria.  
Consequently, both the old and new criteria must be 
considered because the change occurred during the pendency of 
his appeal.

Substantively, the former and current criteria are the same 
except that the amended regulations added two new provisions 
for evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under §  
4.85 because the speech discrimination test may not reflect 
the severity of communicative functioning that some veterans 
experience.  See 64 Fed. Reg. 25,203 (May 11, 1999).  Under 
38 C.F.R. § 4.86(a), if puretone thresholds at each of the 
1000, 2000, 3000, and 4000 Hertz (Hz) frequencies is 55 
decibels (dBs) or more, an evaluation could be based upon 
either Table VI or Table VI(a), whichever results in a higher 
evaluation.  In addition, under section 4.86(b), when a 
puretone threshold is 30 dB or less at 1000 Hertz, and is 70 
dB or more at 2000 Hertz, an evaluation could also be based 
either upon Table VI or Table VI(a), whichever results in a 
higher evaluation. 

Ratings for hearing loss range from noncompensable (i.e., 0 
percent) to 100 percent, based upon organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level, as measured by pure tone audiometry 
tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  
38 C.F.R. § 4.85(a) and (d) (2004). 

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 
eleven auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2005).  
And as already alluded to, the assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 
(1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85 (2005).

In this case, a 10 percent rating has been assigned for the 
veteran's service-connected bilateral hearing loss since 
December 31, 1955.  A May 2005 rating decision assigned a 30 
percent disability rating effective April 10, 2002, the date 
of a VA audiology evaluation, and a 20 percent disability 
rating effective May 3, 2005, the date of another VA 
audiology evaluation.  

When examined by a VA audiologist in March 1999 in connection 
with his current claim, the veteran had the following pure 
tone threshold losses, in decibels, at the frequencies 
indicated:

      		1000	2000	3000	4000	AVG.(1,2,3,4 KHZ) 
Right Ear		15	60	65	70	60

Left Ear		25	65	65	85	52.5

Also during the 1999 VA audiometric evaluation, the veteran 
had the following speech recognition scores (using the 
Maryland CNC word list):

Right Ear	96%
Left Ear	92%

Thus, according to 38 C.F.R. § 4.85, Table VI, he has level I 
hearing acuity in the right ear and leve II in the left ear 
- which, in turn, correlates to a noncompensable (0 percent) 
rating under Table VII, Diagnostic Code 6100.  



When examined by a VA audiologist in May 2005, the results of 
VA audiology evaluations on May 30, 2001, on April 10, 2002, 
in April 2003, and in August 2004 were reported.  In May 
2001, the veteran had the following pure tone threshold 
losses, in decibels, at the frequencies indicated:

      		1000	2000	3000	4000	AVG.(1,2,3,4 KHZ) 
Right Ear		40	60	80	90	67.5

Left Ear		40	70	75	85	67.5

Also in May 2001 the veteran had the following speech 
recognition scores (using the Maryland CNC word list):

Right Ear	84%
Left Ear	76%

Thus, according to 38 C.F.R. § 4.85, Table VI, the veteran 
had level III hearing acuity in the right ear and level IV in 
the left ear - which, in turn, correlates to a 10 percent 
rating under Table VII, Diagnostic Code 6100.  

As related on VA audiology evaluation in May 2005, on VA 
audiology evaluation on April 10, 2002, the veteran had the 
following pure tone threshold losses, in decibels, at the 
frequencies indicated:

      		1000	2000	3000	4000	AVG.(1,2,3,4 KHZ) 
Right Ear		40	65	75	90	67.5

Left Ear		40	70	70	85	66.25

At that time he had the following speech recognition scores 
(using the Maryland CNC word list):

Right Ear	72%
Left Ear	64%

Thus, according to 38 C.F.R. § 4.85, Table VI, the veteran 
had level VI hearing acuity in the right ear and level VI in 
the left - which, in turn, correlates to a 30 percent rating 
under Table VII, Diagnostic Code 6100.  

As related on VA audiology evaluation in May 2005, on VA 
audiology evaluation in April 2003, the veteran had the 
following pure tone threshold losses, in decibels, at the 
frequencies indicated:

      		1000	2000	3000	4000	AVG.(1,2,3,4 KHZ) 
Right Ear		30	65	85	100	70

Left Ear		45	80	80	90	73.75

At that time he had the following speech recognition scores 
(using the Maryland CNC word list):

Right Ear	80%
Left Ear	76%

Thus, according to 38 C.F.R. § 4.85, Table VI, the veteran 
had level IV hearing acuity in each ear (i.e., bilaterally)  
- which, in turn, correlates to a 10 percent rating under 
Table VII, Diagnostic Code 6100.  

As related on VA audiology evaluation in May 2005, on VA 
audiology evaluation in August 2004, the veteran had the 
following pure tone threshold losses, in decibels, at the 
frequencies indicated:

      		1000	2000	3000	4000	AVG.(1,2,3,4 KHZ) 
Right Ear		40	70	80	95	71.25

Left Ear		45	80	80	100	76.25

At that time the veteran had the following speech recognition 
scores (using the Maryland CNC word list):

Right Ear	72%
Left Ear	68%

Thus, according to 38 C.F.R. § 4.85, Table VI, the veteran 
had level VI hearing acuity in each ear (i.e., bilaterally)  
- which, in turn, correlates to a 30 percent rating under 
Table VII, Diagnostic Code 6100.  

When examined by a VA audiologist on May 3, 2005, the veteran 
had the following pure tone threshold losses, in decibels, at 
the frequencies indicated:

      		1000	2000	3000	4000	AVG.(1,2,3,4 KHZ) 
Right Ear		40	65	80	90	68.75

Left Ear		45	80	80	90	73.75

Also on May 3, 2005, the veteran had the following speech 
recognition scores (using the Maryland CNC word list):

Right Ear	72%
Left Ear	82%

Thus, according to 38 C.F.R. § 4.85, Table VI, the veteran 
has level VI hearing acuity in the right ear and level IV in 
the left ear - which, in turn, correlates to a 20 percent 
rating under Table VII, Diagnostic Code 6100.  

In this case all of the VA audiology evaluations show the 
veteran does not meet the criteria for rating his service-
connected bilateral hearing loss under either 
38 C.F.R. § 4.86(a) or (b).  



The VA audiology evaluations establish that a 10 percent 
rating was warranted prior to April 10, 2002, and that a 30 
percent rating was warranted from the April 10, 2002, VA 
audiology evaluation until the May 3, 2005, VA audiology 
evaluation, which in turn showed that only a 20 percent 
rating was warranted.  So an increased rating is not 
warranted at any time during the relevant periods 
in question.  

Extraschedular Evaluation

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for his bilateral hearing loss under 
the provisions of 38 C.F.R. § 3.321(b)(1).  He has not been 
frequently hospitalized on account of it.  The disorder also 
has not caused marked interference with his employment, i.e., 
beyond that contemplated by his assigned ratings, or 
otherwise rendered impractical the application of the regular 
schedular standards.  Admittedly, his overall functional 
impairment may hamper his performance in some respects, but 
certainly not to the level that would require extra-schedular 
consideration since those provisions are reserved for very 
special cases of impairment that simply is not shown here.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An increased rating for bilateral hearing loss is denied.  




REMAND

Initially, the Board notes that the veteran alleges that 
service connection has been established for a kidney 
disorder.  Concerning this, a March 1956 rating decision 
granted service connection for, in part, chronic cystitis.  
Cystitis is inflammation of the urinary bladder.  But the 
notification letter on March 21, 1956, stated that service 
connection had been established for a "kidney condition."  
Following the veteran's letter received on May 10, 1958, an 
RO letter dated May 21, 1958, again stated that service 
connection had been granted for a "kidney" condition.  

Subsequently, the veteran was notified by letter in February 
1977 of a rating decision in January 1977 which denied 
service connection for a kidney condition.  He did not appeal 
that rating decision and, so, it became final and binding on 
him based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).  

The current claim was originally developed on the basis of 
whether new and material evidence had been received to reopen 
the claim.  However, after the veteran's two-volume claims 
file was lost (but later found and included his 
service medical records (SMRs)), the claim was readjudicated 
on a de novo basis.  But the RO never formally determined 
whether new and material evidence had been submitted to 
reopen the claim.  This is the threshold preliminary 
determination that first must be made.  The Board must 
determine whether new and material evidence has been 
submitted because it affects the Board's jurisdiction to 
reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
RO therefore needs to provide the veteran an appropriate 
Supplemental SOC (SSOC) citing the laws and regulations 
governing claims to reopen and applying these laws and 
regulations to the specific facts of this case.  38 C.F.R. 
§ 19.31 (2004).  And this, in turn, will protect his 
procedural due process rights and prevent him for being 
unduly prejudiced in his appeal.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Fossie v. West, 12 Vet. App. 1 
(1998).  

In the process the RO also should adjudicate the veteran's 
claim that service connection was already granted for a 
kidney disorder.  Generally see Lozano v. Derwinski, 1 Vet. 
App. 184, 186 (1991) (where an RO denied service connection 
but the veteran was erroneously informed that service 
connection was granted, it was stated that "[t]he VA has 
never made a finding of service connection upon which 
appellant may rely.  Therefore, no property interest in 
benefits has vested in appellant.  A clerical error cannot 
be relied upon to invoke an estoppel against the United 
States for money payments" and that "an inconsistent 
statement on this or a similar form cannot contradict the 
rating decision").  Cf. Bruce v. West, 11 Vet. App. 405, 
408 (1998) (factually distinguishing Lozano when 
inconsistent records did not merely constitute a clerical 
error but rather created a true ambiguity as to whether 
service connection had been granted).   See also Wilson v. 
West, 11 Vet. App. 383, 385 (1998) (an erroneous 
notification that a claim for dependency and indemnity 
compensation (DIC) was granted, when the rating decision had 
denied the claim, and when compensation had actually been 
paid, was in effect a grant of that benefit and 
"constituted a 'final and binding agency decision' within 
the meaning of 38 C.F.R. § 3.104(a) and 'not subject to 
revision' except as provided in 38 C.F.R. § 3.105).  

With respect to the claim for an increased rating for a 
depressive mood disorder, currently evaluated as 30 percent 
disabling, the veteran has now claimed service connection for 
post-traumatic stress disorder (PTSD).  Since he was not in 
combat, it is unclear exactly what is his claimed stressor.  
His response to a March 2005 RO request to specify his 
stressors and to provide information as to private and/or VA 
treatment since service, and any evaluations at a Vet Center, 
consisted of merely stating that he had already provided the 
information necessary.  Nevertheless, since any grant of 
service connection for PTSD, if this condition is ultimately 
related to service, could have an impact upon the evaluation 
to be assigned the service-connected depressive mood 
disorder, adjudication of the claim for an increased rating 
of the latter will be postponed pending adjudication of the 
claim for service connection for PTSD.  These claims are 
inextricably intertwined and proceeding in this cautionary 
manner avoids piecemeal adjudication of these claims with 
common interests.  See, e.g., Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996).

And as already alluded to, in a June 2005 Statement in 
Support of Claim, 
VA Form 21-4138, the veteran requested that additional 
supporting records be obtained from the Northport VAMC.  As 
VA has notice of these records and their possible relevance, 
they must be obtained before deciding his claims.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992), and 38 C.F.R. 
§ 3.159(c)(2) (2004).  

Also, from a review of both of the claims files (volumes I 
and II), it appears there are outstanding private clinical 
records that may be relevant and are not on file.  
See 38 U.S.C.A. § 5103A(a) and (b) (West 2002) and 38 C.F.R. 
§ 3.159(c) (2004).  

During a VA genitourinary examination in May 2005, the 
veteran reported that he was not working.  However, it is 
unclear whether he is receiving resulting disability benefits 
from the Social Security Administration (SSA).  So this must 
be clarified.  And if he is receiving benefits on this basis, 
records pertaining to any such award must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Lastly, the veteran's representative points out that the 
veteran has not been afforded VA rating examinations at which 
the claims files were available for review prior to the 
examination.  At least in part, this was due to the temporary 
loss of the two volumes of his claims files.  Regardless, 
though, he should be afforded VA rating examinations that 
consider his pertinent medical history.  See, e.g., 
Caffrey v. Brown, 6 Vet. App. 377 (1994).



Accordingly, the claims are remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain all VAOPT records since March 2005 
from the Northport VAMC and associate these 
additional records with the other evidence in the 
claims files.  

2.  Ask the veteran to clarify whether he is 
receiving disability benefits from the SSA as a 
result of the conditions at issue in his current 
appeal - rather than, say, merely his 
retirement.  If he is, contact the SSA and obtain 
a copy of the decision concerning his claim for 
disability benefits with that agency, including 
any medical records used to make the decision, 
copies of any hearing transcripts, etc.  If the 
RO learns that the records sought do not exist or 
that further efforts to obtain them would be 
futile, this must be specifically indicated in 
the record. 

3.  Also ask the veteran to clarify whether all 
private clinical records concerning his kidney or 
renal disorder, psychiatric disorder, and 
cystitis are now on file.  With respect to any 
such records that are not on file, request that 
he complete and return the appropriate releases 
(VA Form 21-4142s) for the medical records of 
each private care provider since military 
service.   

*This should include, but is not limited to, 
requesting that the veteran submit copies of all 
records in his possession that he has not 
previously submitted.  

This also should include, but is not limited to, 
all records from: 

Dr. Riegel;

Dr. Rottenberg;

The Brookdale Hospital Medical Center relative to 
hospitalization in August 1987 for kidney stones. 

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).   

4.  Schedule the veteran for an appropriate VA 
medical examination to assess the severity of his 
service-connected chronic cystitis.   
 
The claim folders are to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claim folders.  
All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.   
 
5.  Also schedule the veteran for an appropriate 
VA medical examination to assess the severity of 
his service-connected depressive mood disorder.   

The claim folders are to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claim folder.  
All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.   

6.  Review the reports of the examinations to 
ensure they are sufficient to rate the depressive 
mood disorder and chronic cystitis.  If not, take 
corrective action.  38 C.F.R. § 4.2; Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  Then readjudicate the remaining claims on 
appeal.  This must include adjudicating:  (1) 
whether the RO previously granted service 
connection for a kidney or renal disorder and, 
(2) whether new and material evidence had been 
received to reopen a claim for service connection 
for a kidney disorder.  

If the benefits sought on appeal remain denied, 
send the veteran and his representative an SSOC 
and give them an opportunity to submit additional 
written or other argument in response prior to 
returning the case to the Board for further 
appellate consideration.  

By this remand, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran need 
take no action until he is otherwise notified.  He has the 
right to submit additional evidence and argument concerning 
the claims the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


